GARRECHT, Circuit Judge
(dissenting)-
The question here as resolved by the lower court and the majority -opinion is whether the appellant company exercised reasonable judgment in loading the glassware after receipt of the news of the Pearl Harbor attack. The lower court found that the appellant after the knowledge it had received of the attack on Pearl Harbor did not have reasonable grounds for believing it could proceed with the voyage. The majority opinion does not agree with this finding.
Such findings have the, same force and effect as the verdict of a jury, the same conclusiveness, especially in cases where the important testimony is oral and where the trial judge had the opportunity to observe the witnesses and judge their veracity. Findings of fact will not be disturbed by the appellate court unless they are so clearly contrary to the evidence as to produce in the mind of the reviewers a conviction amounting to a reasonable certainty that they are wrong.
In the lower court’s finding that the appellant acted in an unreasonable manner in loading the cargo after the knowledge of the attack on Pearl Harbor, I fail to find clear error. The decision of the lower court should be affirmed.